43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony ATKINS, Plaintiff Appellant,v.Sandra MURPHY, Head Nurse, Augusta Correctional Center;Mark Nelson, LPN, Augusta Correctional Center;  JulianSnyder, LPN, Augusta Correctional Center;  R. Smiley,Sergeant;  Edward D. Carey, Augusta Correctional Center;  T.Redman, Lieutenant, Augusta Correctional Center;  J. H.Lyle, Lieutenant, Defendants Appellees.
No. 94-6891.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1994.Decided Dec. 19, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-94-240-R).
Anthony Atkins, appellant Pro Se.
Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA;  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
W.D.Va.
DISMISSED.
Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a magistrate judge's order denying appellant's motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motion for appointment of counsel on appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.